Citation Nr: 1448579	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-13 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance prior to February 28, 2013.

2.  Entitlement to restoration of a 60 percent disability rating for a status post laminectomy for herniated nucleus pulposus L5-S1, to include the propriety of the reduction for the period from January 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied the benefits sought on appeal.  

The Veteran was scheduled for a December 2011 travel Board hearing, but withdrew his hearing request in November 2011 correspondence.   

In a January 2014 rating decision, the RO granted special monthly compensation based on the need for aid and attendance from February 28, 2013.  Because the RO did not grant the full benefit sought on appeal, the claim special monthly compensation based on the need for aid and attendance prior to February 28, 2013 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for special monthly compensation based on the need for aid and attendance in September 2006.

2.  For the entire rating period prior to February 28, 2013, the Veteran is in need of regular aid and attendance by another individual.

3.  The reduction of the Veteran's disability rating for a status post laminectomy for herniated nucleus pulposus L5-S1, from January 6, 2007, did not result in a reduction in VA compensation. 

4.  The evidence of record did not disclose material improvement in the service-connected status post laminectomy for herniated nucleus pulposus L5-S1, warranting reduction of a 60 percent disability rating from January 6, 2007.


CONCLUSIONS OF LAW

1.  For the entire rating period prior to February 28, 2013, the criteria for special monthly compensation based on the need for regular aid and attendance are met. 
38 U.S.C.A. §§ 1114 (l) (West 2002); 38 C.F.R. § 3.352 (2014). 

2.  The reduction of the 60 percent rating for status post laminectomy for herniated nucleus pulposus L5-S1 from January 6, 2007 was procedurally proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1-4.14, 4.118 (2014).
 
3.  For the period from January 6, 2007, the criteria for a restoration of a 60 percent disability rating for status post laminectomy for herniated nucleus pulposus L5-S1 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Board finds that October 2006 preadjudicatory notice, addressing the claim for special monthly compensation, met VCAA notice requirements.

The provisions of 38 C.F.R. § 3.105(e) define procedural guidelines for the reduction in evaluation of a service-connected disability.  The regulations provide where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2) (2014).

The Board finds that the reduction of the service-connected lumbar spine disability rating from 60 percent disabling to 10 percent, effective January 6, 2007, did not result in a reduction in the amount of compensation payable to the Veteran because he was in receipt of a total disability rating based on individual unemployability at the time of reduction.  As such, the provisions of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91; see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Moreover, because the Board is granting the full benefit sought on appeal with respect to both the claim for aid and attendance and restoration of a 60 percent rating for status post laminectomy for herniated nucleus pulposus L5-S1, the Board finds that no further discussion regarding VA notice or assistance duties is required.

Special Monthly Compensation Laws and Regulations

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance due to service-connected disabilities.  Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b)(3) (2014).  

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2014). 

A finding that the Veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In adjudicating claims for special monthly compensation, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly compensation should be awarded.  Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)). 

Special Monthly Compensation Analysis

The Veteran submitted an informal claim for special monthly compensation based on the need for aid and attendance in September 2006, along with a September 19, 2006 VA treatment report identifying the need for aid and attendance.  In a January 2014 rating decision, the RO granted special monthly compensation based on the need for aid and attendance from February 28, 2013.  Because the Veteran's appeal, stemming from the September 19, 2006 claim remained pending, the Board will address whether special monthly compensation based on the need for aid and attendance prior to February 28, 2013 is warranted.  See AB, 6 Vet. App. at 35.  

During the relevant appeal period, the Veteran was service-connected for the following disabilities: status post laminectomy for herniated nucleus pulposus L5-S1; posttraumatic stress disorder; left (major) elbow, status post fracture with fusion at 90 degrees and cubitus valgus deformity; heterotrophic ossification and posttraumatic arthritis of the left hip; degenerative changes of the right hip; left (dominant) hand dysfunction, secondary to a left elbow disability and a left hand shrapnel injury; glaucoma; bone graft removal of the proximal left tibia; residuals of a fracture to the distal phalanx, third finger, left hand; hemorrhoids, and residuals scars to the left lumbar areas and to both hands.  During the pendency of the appeal, service connection was additionally granted for a cardiac condition, including coronary artery disease, arteriosclerosis, status post myocardial infarction, aortic aneurysm, and triple heart bypass, effective April 1995.  The Veteran has a combined 100 percent rating for the entire appeal period.  

The Veteran contends that he is in need of regular aid and attendance due to his service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds for the entire rating period prior to February 28, 2013, the Veteran was in need of the regular aid and attendance of another person as a result of service-connected disabilities.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (3) (2014).  

Relevant factors considered in determining the need for regular aid and attendance include an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself; an inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352(a) (2014).  

A September 2006 aid and attendance statement provided by a VA physician indicates that the Veteran was in need of regular aid and attendance due to both service-connected and non-service connected disabilities, to include severe chronic back pain with spinal stenosis, fusion of the left elbow, seizure disorder, coronary artery disease with a history of myocardial infarction, unsteady gait with use of a crutch felt to be secondary to the back disability, peripheral neuropathy, and an old cerebrovascular accident with visual field cut.  The Veteran was stated to require assistance with dressing, bathing, and attending the wants of nature.  His wife was stated to be with him at all times as he fell easily, had an unsteady gait, and needed assistance when ambulating for balance.  

A January 2007 VA aid and attendance examination shows that the Veteran was only able to walk without assistance within the home, ambulated with the use of a crutch, and had marked difficulty with self-feeding and self-bathing, and had some difficulty in toileting.  The VA examiner opined that the Veteran's need for aid and attendance was caused by service-connected intervertebral disc syndrome, left elbow immobility, and thigh muscle injury.  He opined that a nonservice-connected cerebrovascular accident had minimal impact on his above condition.  

Conversely, during January 2007 spine and peripheral nerves examinations, difficulty with balance and propulsion and peripheral neuropathy were, respectively, related to the Veteran's history of cerebrovascular accident, rather than his service-connected spine disability.  During January 2007 a peripheral nerves examination, however, the Veteran was noted to have severely decreased range of motion in the low back with paraspinal pain and, thus, needed assistance from his wife with taking off his socks and shoes during examination.  

A February 2013 VA aid and attendance examination shows that the Veteran required regular aid and assistance due to hypertension, coronary artery disease, and a history of cerebrovascular accident.  He needed assistance with feeding, bathing and tending to other hygiene needs, and with medication management.  The Veteran had an unsteady gait, no fine motor movement in the upper extremity, chronic back pain, dizziness, loss of memory, poor balance, occasional incontinence, and he could not leave the home by himself.  A December 2013 VA aid and attendance examination identifies a continued need for aid and attendance with increased impairment.
  
In October 2006 and September 2007 lay statements, the Veteran reported needing assistance from his wife in activities of daily living, to include with ambulation, driving, dressing, with personal hygiene, and with medication management.  The Board finds that such evidence is credible where it is consistent with findings from VA examinations.  

While January 2007 VA spine and peripheral nerve examinations indicate that a nonservice-connected cerebrovascular accident and peripheral neuropathy contribute to the Veteran's difficulty with ambulation and gait, the Board finds that they do not consider whether he is in regular need of aid and attendance due to a combination of his service-connected disabilities, to include more recently service-connected cardiac conditions.  The VA spine examination also did not consider the impact of the Veteran's service-connected lumbar spine, bilateral hip, left elbow, and left hand disabilities on his ability to ambulate and use his left upper extremity.  Moreover, the peripheral nerves examination shows that the Veteran was unable to remove his socks and shoes without assistance due to lumbar spine pain.  

September 2006 and February 2013 VA opinions show that the Veteran is in need of aid and attendance due to a combination of service-connected and non-service connected disabilities, but primarily identified impairment due to service-connected lumbar spine and cardiac conditions.   A January 2007 aid and attendance examiner identified the need for regular aid and attendance due to service-connected back, left elbow, and hip disabilities, with minimal impact from a nonservice-connected cerebrovascular accident.  Resolving the benefit of the doubt in favor of the Veteran on this question, the Board finds that prior to February 28, 2013, the Veteran is in need of regular aid and attendance by another person due to a combination of his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.7 (2013).   

Based on the evidence discussed above, the Board finds that the weight of the evidence shows that due to service-connected disabilities, the Veteran is in need for regular aid and attendance to dress himself, to keep ordinarily clean and presentable, to feed himself, attend to the wants of nature, and to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).  As the Veteran has met more than one factor set forth in VA regulations in determining the need of regular aid and attendance, the Board finds that the criteria for an award of special monthly compensation have been met.  See Prejan v. West, 13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).  

Restoration of a 60 Percent Rating

The Veteran contends that restoration of a 60 percent rating is warranted for a service-connected status post laminectomy for herniated nucleus pulposus L5-S1.  The record shows the Veteran's 60 percent disability rating for the lumbar spine disability was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  See 38 C.F.R. § 3.344(c) (2014).  Because the Veteran's disability rating was in effect for less than five years, the Board finds that the provisions of 38 C.F.R. 
§ 3.344(c) are for application.  38 C.F.R. § 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's lumbar spine disability, status post laminectomy for herniated nucleus pulposus L5-S1, was rated under Diagnostic Code 5243 (Intervertebral Disc Syndrome).  Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 

A 60 percent rating is not available under the General Rating Formula.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2014).  

In this case, the Veteran's lumbar spine disability was rated based on flare-ups of pain, found by the RO to be analogous to incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. §§ 4.20. 4.71a (2014).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board finds that the evidence of record did not disclose material improvement in service-connected lumbar spine disability warranting the reduction of the 60 percent rating from January 6, 2007.  The evidence of record shows that an initial 60 percent rating assigned was based on findings from a July 2003 VA examination.  During the July 2003 VA examination, the Veteran reported constant, severe low back pain with flare-ups of pain occurring once or twice a week lasting five to six hours at a time.  During flare-ups, the only thing that gave the Veteran relief was lying flat, which he did at least once daily due to intense pain, although oxycodone provided some relief.  A physical examination shows that the Veteran used a cane to ambulate, walked in a hunched position, and had an abnormal, discoordinated gait.  He had 10 degrees extension and 60 degrees flexion with significant pain with all range of motion.  The Veteran was tender to palpation in the paraspinous musculature.  He could only perform three repetitions of movement due to an increase in pain.  He was also noted to have easy fatigability, and a 40 to 50 percent decrease in range of motion during flare-ups.  

In an August 2003 rating decision, the RO found that the Veteran's lumbar spine disability approximated the criteria for a 60 percent rating under Diagnostic Code 5243 for incapacitating episodes having a total duration of at least six weeks based on findings from the July 2003 examination.  See 38 C.F.R. § 4.71a.  The 60 percent rating was continued in September 2005, where a March 2005 VA examination identified worsening pain symptoms, without specific report of flare-ups of pain.  Physical examination revealed muscle spasm, pain on palpation, 50 degrees forward flexion and 10 degrees extension with pain throughout range of motion.  While incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician was not shown at the time of either the July 2003 and March 2005 VA examinations, it appears that the Veteran's disability was initially rated at 60 percent based on the severity and frequency of back pain or flare-ups of back pain, in combination with the findings of chronic pain, limitation of motion, and abnormal gait.    

The Board finds that at the time of the January 6, 2007 rating reduction, the evidence of record did not evidence an actual change in the Veteran's disability.  A January 2007 VA examination shows that the Veteran continued to report symptoms of severe back pain daily with flare-ups of pain, which were speculated to reduce range of motion by 50 percent.  The Veteran ambulated with crutches and a motorized scooter.  His posture was kyphotic, and his gait was slow with a crutch.  There was moderate lumbar spasm, and tenderness to palpation.  While the Veteran was stated to have 80 degrees flexion, pain was identified at 50 degrees of flexion.  He had 10 degrees extension.  Range of motion was stated to be reduced due to pain.   

The Board finds that there was no material change in the severity of the Veteran's disability to warrant the reduction of the 60 percent rating from January 6, 2007.  The Board finds that a January 2007 VA examination does not reflect an actual change in the severity in the Veteran's lumbar spine disability, and continues to show symptoms of chronic pain with frequent flare-ups of pain which reduce range of motion by an estimated 50 percent.  Additionally, physical examination continues to identify 10 degrees extension and approximately 50 degrees forward flexion with consideration of painful motion, muscle spasm, tenderness on palpation, and abnormal gait, as well as kyphotic posture.  These findings are substantially the same as findings described in the Veteran's most recent rating decision in September 2005, which the continued a 60 percent for the Veteran's lumbar spine disability and in the August 2003 rating decision which initially assigned the increased 60 percent rating.   Moreover, while the January 2007 VA examiner described the Veteran's degenerative disc disease as moderate in degree, a contemporaneous October 2006 aid and attendance statement from a VA physician identified the Veteran's back disability as severe.     

The Board finds that with consideration of pain, the Veteran did not exhibit a greater range of motion on flexion or extension of the thoracolumbar spine at the time of the January 2007 VA examination, and the VA examiner further speculated that the Veteran had a 50 percent reduction in range of motion with flare-ups of pain.  He no longer used a cane, but used crutches and a scooter to ambulate.  The Veteran has consistently reported only an increase in pain symptoms, and increase in functional limitations due to his back disability in lay statements.  The Board finds that the Veteran's statements are credible and is consistent with findings from the medical evidence of record.  Moreover, the Board finds that the January 2007 VA examination did not adequately discuss the Veteran's functional limitations due to his service-connected lumbar spine disability, and failed to reflect actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420.  

For these reasons, the Board finds that a January 2007 VA examination does not reflect actual change in the severity of the Veteran's disability and did not disclose material improvement in service-connected status post laminectomy for herniated nucleus pulposus L5-S1.  Resolving doubt in favor of the Veteran, from January 6, 2007, the Board finds that the restoration of a 60 percent rating for status post laminectomy for herniated nucleus pulposus L5-S1 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   




ORDER

For the entire rating period prior to February 28, 2013, special monthly compensation based on the need for aid and attendance is granted subject to the law and regulations governing the payment of monetary benefits. 

For the period from January 6, 2007, restoration of a 60 percent evaluation status post laminectomy for herniated nucleus pulposus L5-S1 is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


